     Case 5:19-cv-00038-TBR Document 14
                                     15 Filed 07/03/19
                                              07/17/19 Page 1 of 1 PageID #: 46
                                                                             47




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT PADUCAH
                                                                    FILED ELECTRONICALLY
RICHARD UNSEL                                 )
                                              )
                 PLAINTIFF,                   )
                                              )
v.                                            )         Case No. 5:19-CV-0038-TBR
                                              )
LIFE INSURANCE COMPANY OF NORTH               )
AMERICA D/B/A CIGNA, ET AL.                   )
                                              )
               DEFENDANT.                     )

                              AGREED ORDER OF DISMISSAL

         Plaintiff, Richard Unsel, and Defendant, Life Insurance Company of North America,

having settled all claims asserted herein, having agreed to the entry of this Order, and the

Court being sufficiently advised;

         IT IS HEREBY ORDERED that the above-referenced action be and hereby is

dismissed with prejudice, and stricken from the Court’s docket, with each party to bear its

own costs.

Respectfully submitted,

/s/Joseph P. McDonald (by DAC with             /s/David A. Calhoun
permission)                                    Mitzi D. Wyrick
Joseph P. McDonald                             David A. Calhoun
McDonald & McDonald Co., LPA                   WYATT, TARRANT & COMBS, LLP
200 E. Spring Valley Road, Suite A             500 West Jefferson Street, Suite 2800
Dayton, Ohio 45458                             Louisville, Kentucky 40202-2898
                                               (502) 589-5235
Counsel for Plaintiff, Richard Unsel           (502) 589-0309
                                               mitziwyrick@wyattfirm.com
                                               dcalhoun@wyattfirm.com
                                               Counsel for Defendant Life Insurance
                                               Company of North America




61851320.1
7/3/2019


                                                            July 17, 2019
